FILED
                              NOT FOR PUBLICATION                           DEC 28 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



EVELIO HUMBERTO MARTINEZ-                         No. 11-73664
ESCALANTE,
                                                  Agency No. A070-779-782
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Evelio Humberto Martinez-Escalante, a native and citizen of Guatemala,

petitions pro se for review of a Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s decision denying his




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
application for asylum. We have jurisdiction under 8 U.S.C. § 1252. We review

for substantial evidence the agency’s factual findings, Halim v. Holder, 590 F.3d

971, 975 (9th Cir. 2009), and we deny the petition for review.

      Martinez-Escalante fears being targeted in Guatemala by unidentified

individuals who shot his brother, a former police officer. Substantial evidence

supports the BIA’s decision that, even if credible, Matinez-Escalante failed to

establish a well-founded fear of persecution. See id. at 977 (petitioner “failed to

make a compelling showing of the requisite objective argument of a well-founded

fear”). Consequently, his asylum claim fails.

      PETITION FOR REVIEW DENIED.




                                           2                                    11-73664